Citation Nr: 1824257	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for traumatic brain injury.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Atty. Sean P. Sullivan




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In the October 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a February 2018 statement, the Veteran's representative withdrew the request for a Board hearing.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDING OF FACT

In February 2018 statements, the Veteran and his representative clearly and unambiguously withdrew the claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal on the issues of entitlement to service connection for obstructive sleep apnea, traumatic brain injury, migraine headaches, left ear hearing loss, and entitlement to a compensable rating for right ear hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In February 2018 statements, the Veteran and his representative clearly and unambiguously indicated that the Veteran wished to withdraw the appeal in its entirety.  Both the Veteran and his representative indicated satisfaction with the 100 percent rating for service-connected posttraumatic stress disorder, and indicated that the Veteran no longer wished to pursue any appeals.  See August 2014 Rating Decision.

Inasmuch as the Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for obstructive sleep apnea, traumatic brain injury, migraine headaches, left ear hearing loss, and entitlement to a compensable rating for right ear hearing loss, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal as to the claim for entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal as to the claim for entitlement to service connection for traumatic brain injury is dismissed.

The appeal as to the claim for entitlement to service connection for migraine headaches is dismissed.

The appeal as to the claim for entitlement to service connection for left ear hearing loss is dismissed.

The appeal as to the claim for entitlement to a compensable rating for right ear hearing loss is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


